      Case 1:17-cr-00548-PAC Document 229 Filed 12/20/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                    X
UNITED STATES OF AMERICA                     17 Cr. 548(PAC)

                                             NOTICE OF CLASSIFIED
          - v-                               FILING BY THE DEFENSE

JOSHUA ADAM SCHULTE,

                       Defendant.
                                        X


  JOSHUA ADAM SCHULTE'S LETTER REGARDING EXHIBITS RETRACTED BY
  THE GOVERNMENT AT THE DECEMBER 19, 2019 CIPA § 6(c) HEARING

     Filed with the Court December 19, 2019.
